The defendant in this case is a codefendant with the defendant in case No. A-8879, Porter v. State, 58 Okla. Cr. 54,49 P.2d 234, just decided by this court involving the same charge. The same facts are presented in this case as were presented in No. A-8879, and the plaintiff in error's brief differing from that filed in No. A-8879 only in page numbers of the record.
The state's brief setting out no additional matter, but relying upon the facts as it had in opposing the motion to set aside the judgment and permit the defendant to withdraw his plea of guilty in No. A-8879.
Following the holdings in No. A-8879, the judgment of the trial court is reversed with directions to set aside the judgment and permit the defendant to withdraw his plea of guilty and enter a plea of not guilty and grant him a trial as provided by law.
The warden of the penitentiary will surrender the defendant John Williams into the custody of the sheriff of Pittsburg county, who will keep him in custody pending further proceedings in the case. *Page 69